                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

IVAN ALEXANDROVICH VETCHER,               )
A#079570472,                              )
         Petitioner,                      )
vs.                                       )   No. 3:18-CV-1724-K (BH)
                                          )
JEFFERSON SESSIONS, III,                  )
U.S. Attorney General, et al.,            )
            Respondents.                  )

     ORDER OF THE COURT ON RECOMMENDATION REGARDING
       REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Considering the record in this case and the recommendation of the Magistrate
Judge, the Court hereby finds and orders:

      (X)   The application for leave to proceed in forma pauperis on appeal is DENIED
            because the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) and Fed.
            R. App. P. 24(a)(3) that the appeal is not taken in good faith. Based on
            the Findings, Conclusions, and Recommendation filed in this case on July
            12, 2018 (doc. 25) and on August 7, 2018 (doc. 28), this Court finds that
            the appeal presents no legal points of arguable merit and is therefore
            frivolous.

      (X)   Although this court has certified that the appeal is not taken in good faith
            under 28 U.S. C. § 1915(a)(3) and Fed. R. App. P. 24(a)(3), the plaintiff
            may challenge this finding by filing a separate motion to proceed in forma
            pauperis on appeal with the Clerk of Court, U.S. Court of Appeals for the
            Fifth Circuit, within 30 days of this order.


      SO ORDERED.

      Signed October 15th, 2018.




                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE
